PER CURIAM:
Nicholas James Queen, Sr. petitions for a writ of mandamus, seeking an order directing the district court to rule on a Fed.R.Civ.P. 60(b) motion. Our review of the district court’s docket sheet discloses that the court denied the Rule 60(b) motion on March 30, 2012, 2012 WL 1107176. Accordingly, because the district court has ruled on the motion, we grant leave to proceed in forma pauperis and deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the court and argument would not aid the decisional process.

PETITION DENIED.